Case 5:17-cr-00012-LGW-BWC Document 933 Filed 08/18/20 Page 1 of 4

                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                               By MGarcia at 9:05 am, Aug 18, 2020
Case 5:17-cr-00012-LGW-BWC Document 933 Filed 08/18/20 Page 2 of 4
Case 5:17-cr-00012-LGW-BWC Document 933 Filed 08/18/20 Page 3 of 4
Case 5:17-cr-00012-LGW-BWC Document 933 Filed 08/18/20 Page 4 of 4
